Sheldon, J.
The decree entered by the Superior Court on October 29,1906, ordering the defendant to convey to Mr. Brooks as trustee the real and personal property therein mentioned, *423to be held by him for the benefit of Mrs. Rice upon the trusts therein stated, was not invalid or beyond the power of that court to make. We do not know what evidence was heard or what findings were made, and every presumption is to be made in favor of the action of the court. It must have been found that the defendant had not the right to retain the property. It may be that Mrs. Rice requested the court to order the property to be conveyed to Mr. Brooks upon the stated trusts, and that the defendant consented to this. If so, it must have been found that Mrs. Rice had full capacity to express this desire and to have it acted upon. Neither party appears to have objected to the decree. Neither one appealed from it; it was carried out by a conveyance to Mr. Brooks; he entered upon the discharge of the trust and acted under it without objection for nearly three years and until after the death of Mrs. Rice. The relief given was within the scope of the prayer for further relief. After this acquiescence by all parties, after Mrs. Rice has, as we must presume, requested and procured the entry of the decree in this form while she was fully competent to do so, and after she has taken the benefit of the conveyance to the trustee and of his management of the property, no one claiming under her can now be heard to assert that either the decree or the trust thereby created was invalid.
'■ If this were not so, yet the deed of the defendant to Mr. Brooks created a valid trust. The deed was made, as we must infer, in settlement of the suit, at the request of Mrs. Rice, when all the parties were sui juris. The reference to the decree, even if the decree were invalid, yet fixed exactly the terms of the trust and the duties of the trustee. On either alternative the trust was a good one. But we prefer to rest upon the ground that the decree was valid and cannot now be avoided.
It remains to be determined whether the trustee’s accounts can be settled in the original suit.
The trust was created by the decree; and the decree reserves the right to the trustee and to the beneficiary to apply to the court at any time for the modification of the decree and of the trust itself. It did not purport to be a final decree. The beneficiary was Mrs. Rice in her lifetime, and after her death her personal representative. Plainly it was the intention of the court to keep the management of the trust in its own hands and under its own control. If *424Mr. Brooks had been called a receiver instead of a trustee, the difficulty would have been obviated, although the legal title and the same powers of control had been given to him. But the mere name of receiver or trustee is not of controlling importance. The Superior Court has general equity powers; R. L. c. 159, § 1; and the subject of the control of trusts and trustees is one of the recognized departments of equity jurisdiction. R. L. c. 162, § 5, and c. 147, § 5. Attorney General v. Barbour, 121 Mass. 568, 573. Hayes v. Hall, 188 Mass. 510. Mr. Brooks was not required to give a bond to the judge of probate, and does not come within the requirements of R. L. c. 150, § 1. We are of opinion that the Superior Court had power to pass upon and settle his accounts in the original suit.
By the terms of the trust it was his duty upon the death of Mrs. Rice to apply any balance of the trust funds in his hands, “in satisfaction of any just debts or expenses incurred under the trust,” including his own proper charges; and it was only the net balance then remaining that he was to convey and transfer to her executor or administrator. These expenses must include all disbursements and charges for the comfortable support and maintenance of Mrs. Rice, for his own charges and compensation, and for proper services rendered to him by his counsel, including whatever necessary services have been rendered in litigation incidental to the settlement of his accounts. They should not include compensation for services rendered to Mrs. Rice by her counsel before the creation of the trust, except so far as these have been paid by the trustee in her lifetime for her personal benefit and relief. The papers furnished to us do not state the amounts and details of the items of the trustee’s accounts and therefore we do not go into figures. But upon the master’s findings the specific items mentioned in his report should be allowed for the amounts stated by him. Nor did all the duties of the trustee end upon the death of Mrs. Rice.
A decree should be entered overruling all the exceptions of both parties to the master’s amended report, and ordering the trustee to pay over any net balance remaining in his hands, after the allowances which have been mentioned, to the executrices of the will of Mrs. Rice.

So ordered.